Order entered October 13, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00972-CV

                                ARETHA GOINES, Appellant

                                               V.

                                 WILLIE NEALY, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. CV17-00298

                                             ORDER
       Before the Court are appellant’s October 6, 2017 motion for an extension of time to file a

notice of appeal and “Statement of Inability to Afford Payment of Court Costs or an Appeal

Bond.” We GRANT the motion for extension. The notice of appeal filed on August 14, 2017 is

deemed timely for jurisdictional purposes.

       Concerning the statement of inability to pay, pursuant to Texas Rule of Appellate

Procedure 20.1(a) and (c), you are allowed to proceed without payment of the appellate court

filing fees. See TEX. R. APP. P. 20.1(a), (c). However, fees charged by the trial court clerk or

court reporter for preparation of the appellate record are governed by Texas Rule of Civil

Procedure 145. See id. 20.1(a); TEX. R. CIV. P. 145.
           We ORDER Peri Wood, Official Court Reporter for the 292nd Judicial District Court, to

file the reporter’s record by November 9, 2017.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Wood and all

parties.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE